DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW 108129442, filed on August 24, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention, considering all claim elements both individually and in combination as a whole, do not amount to significantly more than a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).
Claim 1 is a claim to a process, machine, manufacture, or composition of matter and therefore meets one of the categorical limitations of 35 U.S.C. 101. However, claim 1 meets the first prong of the step 2A analysis because it is directed to an abstract idea, as evidenced by the claim language of “identifying a tremor pattern of the part to be measured based on the motion feature each of the intersection”. This claim language, under the broadest, reasonable interpretation, encompasses subject matter that may be performed mentally or with pen and paper. The claim language also meets prong 2 of the step 2A analysis because the above-recited claim language does not integrate the abstract idea into a practical application. That is, there appears to be no tangible improvements in a technology as a result of this claimed subject matter. Instead, the claim language just appears to be an improved way of diagnosing joint ailments. As a result, step 2A is satisfied and the second step, step 2B, must be considered. With regard to the second step, the claim does not appear to recite additional elements that amount to significantly more. The additional elements are “projecting a first optical pattern to a part to be measured, so as to correspondingly form a second optical pattern on the part to be measured, wherein the second optical pattern is synthesized to comprise at least one intersection” and “capturing a plurality of images of the second optical pattern on the part to be measured and acquiring a motion feature of each intersection based on the plurality of images”. However, these elements are not “significantly more” because they are well-known, routine, and/or conventional as evidenced by page 14049, lines 1-5 of “Application of Automatized 3D Moiré Monitoring System in Pulse Measurement” published in Optics Express, 2015 to Chang et al. Therefore, these elements do not add significantly more and thus the claim as a whole does not amount to significantly more than a judicial exception.
In view of the above, independent claim 1 fails to recite patent-eligible subject matter under 35 U.S.C. 101.
For claim 2, the claim language of “wherein the first optical pattern is a moiré pattern” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 3, the claim language of “wherein the motion feature of each of the intersection comprises a tremor frequency of each of the intersection and the step of acquiring the motion feature of each of the intersection based on the plurality of images comprises: acquiring the tremor frequency of a first intersection in the plurality of images based on a fast Fourier transform for the first intersection in the at least one intersection” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 4, the claim language of “wherein the motion feature of each of the intersection comprises an amplitude of each of the intersection and the step of acquiring the motion feature of each of the intersection based on the plurality of images comprises: acquiring a plurality of positions of a first intersection in the plurality of images for the first intersection in the at least one intersection; and analyzing a change of the plurality of positions to obtain the amplitude of the first intersection” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 5, the claim language of “wherein the step of identifying the tremor pattern of the part to be measured based on the motion feature of each of the intersection comprises: inputting the motion feature of each of the intersection into an artificial intelligence model, so that the artificial intelligence model identifies whether the tremor pattern of the part to be measured belongs to a first type tremor or a second type tremor” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 6, the claim language of “further comprising: training the artificial intelligence model by a plurality of training images, wherein the plurality of training images comprise a plurality of first type images and a plurality of second type images, wherein the plurality of first type images correspond to the first type tremor and the plurality of second type images correspond to the second type tremor” simply further limits the abstract idea of claim 5 and is rejected under 35 U.S.C. 101.
For claim 7, the claim language of “wherein the plurality of first type images are captured from a first patient with Parkinson's disease and the plurality of second type images are captured from a second patient without Parkinson's disease” simply further limits the abstract idea of claim 6 and is rejected under 35 U.S.C. 101.
For claim 8, the claim language of “further comprising: projecting the first optical pattern to a first predetermined object of the first patient, so as to correspondingly form a third optical pattern on the first predetermined part, wherein the third optical pattern comprises at least one first intersection and the first predetermined object corresponds to the part to be measured; capturing the plurality of first type images of the third optical pattern on the first predetermined object and acquiring a tremor frequency of each of the first intersection based on the plurality of first type images; acquiring a frequency peak value of the tremor frequency of each of the first intersection; mapping each of the first intersection and a corresponding frequency peak value to a first standard object diagram to produce a first tremor distribution diagram; and marking the first tremor distribution diagram as the first type tremor and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the first type tremor” simply further limits the abstract idea of claim 7 and is rejected under 35 U.S.C. 101.
For claim 9, the claim language of “further comprising: projecting the first optical pattern to a second predetermined object of the second patient, so as to correspondingly form a fourth optical pattern on the second predetermined part, wherein the fourth optical pattern comprises at least one second intersection and the second predetermined object corresponds to the part to be measured; capturing the plurality of second type images of the fourth optical pattern on the second predetermined object and acquiring a tremor frequency of each of the second intersection based on the plurality of second type images; acquiring a frequency peak value of the tremor frequency of each of the second intersection; and mapping each of the second intersection and a corresponding frequency value to a second standard object diagram to produce a second tremor distribution diagram; and marking the second tremor distribution diagram as the second type tremor and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the second type tremor” simply further limits the abstract idea of claim 8 and is rejected under 35 U.S.C. 101.
For claim 10, the claim language of “wherein the part to be measured is a hand of an unknown patient” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.
For claim 11, the claim language of “wherein the part to be measured comprises at least one of a plant, an animal, and a mineral” simply further limits the abstract idea of claim 1 and is rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over “A Parkinson’s Disease Measurement System Using Laser Lines and a CMOS Image Sensor”, Chang et al., Sensors, 2011, hereinafter Chang 2011, and further in view of “Application of Automatized 3D Moiré Monitoring System in Pulse Measurement”, Chang et al., Optics Express, 2015, hereinafter Chang 2015.
Regarding claim 1, Chang 2011 teaches a tremor identification method (“The experimental results show that in the dorsum manus at rest of Parkinson’s disease patients, the average tremor frequency is 4.5 Hz” [Page 1473, lines 3-4]), and identifying a tremor pattern (“tremor frequency” [Page 1473, line 3]) of the part to be measured based on the motion feature each of the intersection (“Experiments were carried out to demonstrate our non-invasive, non-contact system for measuring Parkinson’s disease patient dorsum manus vibration waveforms of the artery by applying a laser line method to detect vibration. The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 1-4]; “The vibration frequency of the two chosen points: one reference point is ahead of the middle finger tip on the table and one test point which is the intersection of the medius line and the last striae transverse of the back of the left hand” [Page 1472, lines 2-4]). Chang 2011 does not explicitly teach comprising: projecting a first optical pattern to a part to be measured, so as to correspondingly form a second optical pattern on the part to be measured, wherein the second optical pattern is synthesized to comprise at least one intersection; capturing a plurality of images of the second optical pattern on the part to be measured and acquiring a motion feature of each intersection based on the plurality of images.
However, Chang 2015 teaches comprising: projecting (light source; Fig 5) a first optical pattern to a part to be measured (“Using a set of linear stripes periodic distribution Ronchi rulings grating as a reference grating, and then fix it at an appropriate distance from the top of the right wrist pulse position near the skin surface to be measured” [Page 14049, lines 1-3]; Fig 5), so as to correspondingly form a second optical pattern on the part to be measured (“at the top right with a halogen lamp as the stable light source to illuminate the grating and the object” [Page 14049, lines 3-4]; Fig 7), wherein the second optical pattern is synthesized to comprise at least one intersection (“at the top right with a halogen lamp as the stable light source to illuminate the grating and the object” [Page 14049, lines 3-4]; Fig 7); capturing a plurality of images of the second optical pattern on the part to be measured (“digital cameras shoot in the upper left shadow moiré pattern on the surface of the object” [Page 14049, lines 4-5]; Fig 7) and acquiring a motion feature of each intersection based on the plurality of images (“digital cameras shoot in the upper left shadow moiré pattern on the surface of the object” [Page 14049, lines 4-5]; Fig 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang 2011 to further include comprising: projecting a first optical pattern to a part to be measured, so as to correspondingly form a second optical pattern on the part to be measured, wherein the second optical pattern is synthesized to comprise at least one intersection; capturing a plurality of images of the second optical pattern on the part to be measured and acquiring a motion feature of each intersection based on the teachings of Chang 2015 as a way to measure the terrain height and the height variations at any location on the surface of the object being measured [Page 14046, lines 18-19].

    PNG
    media_image1.png
    438
    844
    media_image1.png
    Greyscale

Regarding claim 2, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Modified Chang 2011 does not explicitly teach wherein the first optical pattern is a moiré pattern. 
However, Chang 2015 teaches wherein the first optical pattern is a moiré pattern (“Using a set of linear stripes periodic distribution Ronchi rulings grating as a reference grating, and then fix it at an appropriate distance from the top of the right wrist pulse position near the skin surface to be measured, at the top right with a halogen lamp as the stable light source to illuminate the grating and the object, digital cameras shoot in the upper left shadow moiré pattern on the surface of the object” [Page 14049, lines 1-5]; Fig 7).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include wherein the first optical pattern is a moiré pattern based on the teachings of Chang 2015, as a way to measure the terrain height and the height variations at any location on the surface of the object being measured [Page 14046, lines 18-19].

    PNG
    media_image2.png
    319
    527
    media_image2.png
    Greyscale

Regarding claim 3, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Chang 2011 further teaches wherein the motion feature of each of the intersection comprises a tremor frequency of each of the intersection (“The vibration frequency of the two chosen points: one reference point is ahead of the middle finger tip on the table and one test point which is the intersection of the medius line and the last striae transverse of the back of the left hand” [Page 1472, lines 2-4]) and the step of acquiring the motion feature of each of the intersection (“Experiments were carried out to demonstrate our non-invasive, non-contact system for measuring Parkinson’s disease patient dorsum manus vibration waveforms of the artery by applying a laser line method to detect vibration. The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 1-4]) based on the plurality of images comprises: acquiring the tremor frequency of a first intersection in the plurality of images based on a fast Fourier transform (“The results are then processed by the Fast Fourier transform (FFT) to determine changes in the vibration frequency by appropriately changing the frequency domain” [Page 1468, lines 6-8]) for the first intersection in the at least one intersection (“The vibration frequency of the two chosen points: one reference point is ahead of the middle finger tip on the table and one test point which is the intersection of the medius line and the last striae transverse of the back of the left hand” [Page 1472, lines 2-4]).
Regarding claim 4, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Chang 2011 further teaches wherein the motion feature of each of the intersection comprises an amplitude of each of the intersection (“In Figure 9(a) shows the results of the first experiment for time vs. amplitude of the postural action tremor for the control group for dorsum manus vibration as measured by this system” [Page 1469, lines 1-2]) and the step of acquiring the motion feature of each of the intersection based on the plurality of images (“The system setup is shown in Figure 2. In our experiments we use a CMOS image sensor (HV7131D, manufactured by Hynix Semiconductor Incorporated) to detect the laser light line which is coming from a 1.3 mW laser diode” [Page 1463, lines 18-20]) comprises: acquiring a plurality of positions of a first intersection in the plurality of images for the first intersection in the at least one intersection (“The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 3-4]; “The vibration frequency of the two chosen points: one reference point is ahead of the middle finger tip on the table and one test point which is the intersection of the medius line and the last striae transverse of the back of the left hand” [Page 1472, lines 2-4]); and analyzing a change of the plurality of positions to obtain the amplitude of the first intersection (“In Figure 9(a) shows the results of the first experiment for time vs. amplitude of the postural action tremor for the control group for dorsum manus vibration as measured by this system. The original data for centroid variation of the laser line with time and the floating state vibration frequency distribution after FFT (maintaining hand posture are shown in Figure 9(b)” [Page 1469, lines 1-4]).
Regarding claim 10, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Chang 2011 further teaches wherein the part to be measured is a hand of an unknown patient (“The measurement system is well suited for evaluating and pre-diagnosing early stage Parkinson’s disease.” [Abstract]).
Regarding claim 11, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Chang 2011 further teaches wherein the part to be measured comprises at least one of a plant, an animal, and a mineral (“It makes it possible to measure the vibration waveforms in a patient’s arm without direct contact. The experimental data show that changes in the vibration waveform of the dorsum manus of Parkinson’s patient can be detected by analyzing the centroid movements of a spot along the projected laser line.” [Page 1462, lines 22-25]). 

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over “A Parkinson’s Disease Measurement System Using Laser Lines and a CMOS Image Sensor”, Chang et al., Sensors, 2011, hereinafter Chang 2011, further in view of “Application of Automatized 3D Moiré Monitoring System in Pulse Measurement”, Chang et al., Optics Express, 2015, hereinafter Chang 2015, as applied to claim 1, and further in view of Zhang et al. (US Publication 2020/0364868), hereinafter Zhang.
Regarding claim 5, Chang 2011 and Chang 2015 teaches the limitations to claim 1 as described above. Chang 2011 further teaches wherein the step of identifying the tremor pattern of the part to be measured based on the motion feature of each of the intersection (“The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 3-4]; “In the test, the frame capture rate of the CMOS image sensor of the Parkinson’s disease measurement system was set to 15 frames/sec and the pictures captured by the CMOS image sensor lasted 10 or 20 seconds for each measurement” [Page 1466, lines 2-4]). Chang 2011 does not explicitly teach comprises: inputting the motion feature of each of the intersection into an artificial intelligence model, so that the artificial intelligence model identifies whether the tremor pattern of the part to be measured belongs to a first type tremor or a second type tremor.
However, Zhang teaches comprises: inputting the motion feature of each of the intersection into an artificial intelligence model (“The autoencoder 330 may include a neural network model (e.g., a DNN model) or another machine learning model, an output of the neural network model and/or machine learning model including determined biomarkers” [Para 0053]), so that the artificial intelligence model identifies whether the tremor pattern of the part to be measured belongs to a first type tremor or a second type tremor (“a three-way deep neural network classifier autoencoder learned to determine tremor frequency (determine whether movement had a frequency of 0 Hz, 4 Hz, or 10 Hz) based on the extracted optical flows” [Para 087]; “For example, in implementations where the video 100 shows a hand tremor, the biomarker type 126 may indicate a particular arrangement of the hand” [Para 0041]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include teach comprises: inputting the motion feature of each of the intersection into an artificial intelligence model, so that the artificial intelligence model identifies whether the tremor pattern of the part to be measured belongs to a first type tremor or a second type tremor based on the teachings of Zhang, as a way of training the autoencoder to determine a biomarker type based on implicit training [Para 0008].
Regarding claim 6, Chang 2011 and Chang 2015 teaches the limitations to claim 5 as described above. Modified Chang 2011 does not explicitly teach further comprising: training the artificial intelligence model by a plurality of training images, wherein the plurality of training images comprise a plurality of first type images and a plurality of second type images, wherein the plurality of first type images correspond to the first type tremor and the plurality of second type images correspond to the second type tremor.
However, Zhang teaches further comprising: training the artificial intelligence model by a plurality of training images (“For example, in any of the implementations disclosed herein, additional training data (e.g., labeled data used as an input to the label discriminator 340 in FIG. 3) may be used to train the autoencoder” [Para 0055]), wherein the plurality of training images comprise a plurality of first type images and a plurality of second type images (“In such an implementation, a feature vector may include a movement frequency that can be directly used for clinical diagnosis. The frequency of movement can be correlated to actual tremor, and the actual tremor in turn correlated to diagnosis, monitoring, and monitoring of progression of disease.” [Para 0068]), wherein the plurality of first type images correspond to the first type tremor and the plurality of second type images correspond to the second type tremor (“a three-way deep neural network classifier autoencoder learned to determine tremor frequency (determine whether movement had a frequency of 0 Hz, 4 Hz, or 10 Hz) based on the extracted optical flows” [Para 087]; “the random samples 470 are combined with corresponding labels 476 to generate, by an adversarial autoencoder reconstruction subnetwork 478, reconstructed optical flows 480 having the known label 476, the known label enabling training of the autoencoder 430 using a label discriminator 440” [Para 0057]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include further comprising: training the artificial intelligence model by a plurality of training images, wherein the plurality of training images comprise a plurality of first type images and a plurality of second type images, wherein the plurality of first type images correspond to the first type tremor and the plurality of second type images correspond to the second type tremor based on the teachings of Zhang, as a way of training the autoencoder to determine a biomarker type based on implicit training [Para 0008].
Regarding claim 7, Chang 2011 and Chang 2015 teaches the limitations to claim 6 as described above. Modified Chang 2011 does not explicitly teach wherein the plurality of first type images are captured from a first patient with Parkinson's disease and the plurality of second type images are captured from a second patient without Parkinson's disease. 
However, Zhang teaches wherein the plurality of first type images are captured from a first patient with Parkinson's disease (“an autoencoder was trained by data from 33 clinical videos collected from nine essential tremor patients” [Para 0095]) and the plurality of second type images are captured from a second patient without Parkinson's disease (“As shown in FIG. 9, autoencoder determinations of “no tremor” are less accurate than “tremor” determinations. One reason for this difference in performance (in this particular example) may that that training data was collected from healthy volunteers who were able to hold their hand very steady” [Para 0101]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include wherein the plurality of first type images are captured from a first patient with Parkinson's disease and the plurality of second type images are captured from a second patient without Parkinson's disease based on the teachings of Zhang, as a way of training the autoencoder to determine a biomarker type based on implicit training [Para 0008].
Regarding claim 8, Chang 2011 and Chang 2015 teaches the limitations to claim 7 as described above. Chang 2011 further teaches and acquiring a tremor frequency of each of the first intersection based on the plurality of first type images (“Experiments were carried out to demonstrate our non-invasive, non-contact system for measuring Parkinson’s disease patient dorsum manus vibration waveforms of the artery by applying a laser line method to detect vibration. The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 1-4]; “The changes at the centroid of the laser spot, which is measured at certain points on the laser line projected onto the patients arm, can be transformed into the variation in vibration frequency.” [Page 1462, lines 26-27]); acquiring a frequency peak value of the tremor frequency of each of the first intersection (“When the drumhead vibrated, the variations of the laser line was captured by the CMOS image sensor of the Parkinson’s disease measurement system. The test point vibrations were recorded and transformed to vibration frequency through FFT.” [Page 1465, lines 20-22, Page 1466, line 1] (The experimental results show an obvious increase in the amplitude and frequency of dorsum manus variation in the measured region in patients suffering from Parkinson’s disease.” [Abstract]), mapping each of the first intersection (“d: The distance between the two spots mapped onto the CMOS image sensor”; [Page 1463, line 8]; Fig 1(b)) and a corresponding frequency peak value to a first standard object diagram (Fig 9(a), 10(a)) show exemplary diagram) to produce a first tremor distribution diagram (“The original data for centroid variation of the laser line with time and the floating state vibration frequency distribution after FFT (maintaining hand posture) are shown in Figure 9(b).” [Page 1469, line 2-4], Fig 9(b), 10(b)); and marking the first tremor distribution diagram as the first type tremor (“The original data for centroid variation of the laser line with time and the floating state vibration frequency distribution after FFT (maintaining hand posture) are shown in Figure 9(b).” [Page 1469, lines 2-4]; Fig 9 (b), 10(b)). Modified Chang 2011 does not explicitly teach further comprising: projecting the first optical pattern to a first predetermined object of the first patient, so as to correspondingly form a third optical pattern on the first predetermined part, wherein the third optical pattern comprises at least one first intersection and the first predetermined object corresponds to the part to be measured;  capturing the plurality of first type images of the third optical pattern on the first predetermined object. 
However, Chang 2015 teaches further comprising: projecting (light source; Fig 5)  the first optical pattern to a first predetermined object of the first patient (“Using a set of linear stripes periodic distribution Ronchi rulings grating as a reference grating, and then fix it at an appropriate distance from the top of the right wrist pulse position near the skin surface to be measured” [Page 14049, lines 1-3]; Fig 5), so as to correspondingly form a third optical pattern on the first predetermined part (“Hence, we use the coordinates of the image to locate the positions of cun, guan and chi pulses.” [Page 14050, lines 6-7]; Fig 7), wherein the third optical pattern comprises at least one first intersection (“Once we locate the rough positions of these pulses, we distinguish the correct positions by finding three points with the largest amplitude change in this rough area.” [Page 14050, lines 8-10]) and the first predetermined object corresponds to the part to be measured (“The part slightly below the styloid process of radius bone is the guan pulse; the part anterior the guan pulse is the cun pulse, and the part posterior the guan pulse is the chi pulse.” [Page 14050, lines 4-6]); capturing the plurality of first type images of the third optical pattern on the first predetermined object (“a filming device was set up to observe the scattered light and capture the image mapped by reference grating and model grating” [Page 14046, lines 29-30]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include further comprising: projecting the first optical pattern to a first predetermined object of the first patient, so as to correspondingly form a third optical pattern on the first predetermined part, wherein the third optical pattern comprises at least one first intersection and the first predetermined object corresponds to the part to be measured; capturing the plurality of first type images of the third optical pattern on the first predetermined object and acquiring a tremor frequency of each of the first intersection based on the plurality of first type images based on the teachings of Chang 2015, as a way to measure the terrain height and the height variations at any location on the surface of the object being measured [Page 14046, lines 18-19].
Furthermore, modified Chang 2011 in view of Chang 2015 does not explicitly teach and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the second type tremor. 
However, Zhang teaches and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the first type tremor (“a three-way deep neural network classifier autoencoder learned to determine tremor frequency (determine whether movement had a frequency of 0 Hz, 4 Hz, or 10 Hz) based on the extracted optical flows” [Para 087]; “The autoencoder 330 may include a neural network model (e.g., a DNN model) or another machine learning model, an output of the neural network model and/or machine learning model including determined biomarkers.” [Para 0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the first type tremor based on the teachings of Zhang, as a way of training the autoencoder to determine a biomarker type based on implicit training [Para 0008].
Regarding claim 9, Chang 2011, Chang 2015 and Zhang teaches the limitations to claim 8 as described above. Chang 2011 further teaches and acquiring a tremor frequency of each of the second intersection based on the plurality of second type images (“The changes at the centroid of the laser spot, which is measured at certain points on the laser line projected onto the patients arm, can be transformed into the variation in vibration frequency.” [Page 1462, lines 26-27]); acquiring a frequency peak value of the tremor frequency of each of the second intersection (“When the drumhead vibrated, the variations of the laser line was captured by the CMOS image sensor of the Parkinson’s disease measurement system. The test point vibrations were recorded and transformed to vibration frequency through FFT.” [Page 1465, lines 20-22, Page 1466, line 1] (The experimental results show an obvious increase in the amplitude and frequency of dorsum manus variation in the measured region in patients suffering from Parkinson’s disease.” [Abstract]), mapping each of the second intersection (“d: The distance between the two spots mapped onto the CMOS image sensor”; [Page 1463, line 8]; Fig 1(b)) and a corresponding frequency value to a second standard object diagram (Fig 9(a), 10(a)) show exemplary diagram) to produce a second tremor distribution diagram (“The original data for centroid variation of the laser line with time and the floating state vibration frequency distribution after FFT (maintaining hand posture) are shown in Figure 9(b).” [Page 1469, line2-4]; Fig 9(b), 10(b)); and marking the second tremor distribution diagram as the second type tremor (“The original data for centroid variation of the laser line with time and the floating state vibration frequency distribution after FFT (maintaining hand posture) are shown in Figure 9(b).” [Page 1469, line 2-4]; Fig 9(b), 10(b)). Modified Chang 2011 does not explicitly teach further comprising: projecting the first optical pattern to a second predetermined object of the second patient, so as to correspondingly form a fourth optical pattern on the second predetermined part, wherein the fourth optical pattern comprises at least one second intersection and the second predetermined object corresponds to the part to be measured; capturing the plurality of second type images of the fourth optical pattern on the second predetermined object.
However, Chang 2015 teaches further comprising: projecting (light source; Fig 5) the first optical pattern to a second predetermined object of the second patient (“Using a set of linear stripes periodic distribution Ronchi rulings grating as a reference grating, and then fix it at an appropriate distance from the top of the right wrist pulse position near the skin surface to be measured” [Page 14049, lines 1-3]; Fig 5), so as to correspondingly form a fourth optical pattern on the second predetermined part (“Hence, we use the coordinates of the image to locate the positions of cun, guan and chi pulses.” [Page 14050, lines 6-7]; Fig 7), wherein the fourth optical pattern comprises at least one second intersection (“Once we locate the rough positions of these pulses, we distinguish the correct positions by finding three points with the largest amplitude change in this rough area.” [Page 14050, lines 8-10]) and the second predetermined object corresponds to the part to be measured (“The part slightly below the styloid process of radius bone is the guan pulse; the part anterior the guan pulse is the cun pulse, and the part posterior the guan pulse is the chi pulse.” [Page 14050, lines 4-6]); capturing the plurality of second type images of the fourth optical pattern on the second predetermined object (“a filming device was set up to observe the scattered light and capture the image mapped by reference grating and model grating” [Page 14046, lines 29-30]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include further comprising: projecting the first optical pattern to a second predetermined object of the second patient, so as to correspondingly form a fourth optical pattern on the second predetermined part, wherein the fourth optical pattern comprises at least one second intersection and the second predetermined object corresponds to the part to be measured; capturing the plurality of second type images of the fourth optical pattern on the second predetermined object based on the teachings of Chang 2015, as a way to measure the terrain height and the height variations at any location on the surface of the object being measured [Page 14046, lines 18-19].
Furthermore, modified Chang 2011 in view of Chang 2015 does not explicitly teach and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the second type tremor.
However, Zhang teaches and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the second type tremor (“a three-way deep neural network classifier autoencoder learned to determine tremor frequency (determine whether movement had a frequency of 0 Hz, 4 Hz, or 10 Hz) based on the extracted optical flows” [Para 087]; “The autoencoder 330 may include a neural network model (e.g., a DNN model) or another machine learning model, an output of the neural network model and/or machine learning model including determined biomarkers.” [Para 0053]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Chang 2011 to further include and feeding into the artificial intelligence model for the artificial intelligence model to learn features of the second type tremor based on the teachings of Zhang, as a way of training the autoencoder to determine a biomarker type based on implicit training [Para 0008].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over “A Parkinson’s Disease Measurement System Using Laser Lines and a CMOS Image Sensor”, Chang et al., Sensors, 2011, hereinafter Chang 2011, further in view of “Application of Automatized 3D Moiré Monitoring System in Pulse Measurement”, Chang et al., Optics Express, 2015, hereinafter Chang 2015, and further in view of Siercks et al. (US Patent 9,683,837), hereinafter Siercks.
Regarding claim 12, Chang 2011 teaches a tremor identification system (“The experimental results show that in the dorsum manus at rest of Parkinson’s disease patients, the average tremor frequency is 4.5 Hz” [Page 1473, lines 3-4]), and identify a tremor pattern (“tremor frequency” [Page 1473, line 3]) of the part to be measured based on the motion feature of each of the intersection (“Experiments were carried out to demonstrate our non-invasive, non-contact system for measuring Parkinson’s disease patient dorsum manus vibration waveforms of the artery by applying a laser line method to detect vibration. The laser line is projected on the dorsum manus, and the CMOS Image Sensor continuously records the laser line on the hand of the patient for 20 seconds” [Page 1468, lines 1-4]; “The vibration frequency of the two chosen points: one reference point is ahead of the middle finger tip on the table and one test point which is the intersection of the medius line and the last striae transverse of the back of the left hand” [Page 1472, lines 2-4]). Chang 2011 does not explicitly teach comprising: a projection device; so as to correspondingly form a second optical pattern on the part to be measured, wherein the second optical pattern is synthesized to comprise at least one intersection; control the image capturing device to capture a plurality of images of the second optical pattern on the part to be measured and acquire a motion feature of each of the intersection based on the plurality of images.
However, Chang 2015 teaches comprising: a projection device (light source; Fig 5); so as to correspondingly form a second optical pattern on the part to be measured (“at the top right with a halogen lamp as the stable light source to illuminate the grating and the object” [Page 14049, lines 3-4]; Fig 7), wherein the second optical pattern is synthesized to comprise at least one intersection (“at the top right with a halogen lamp as the stable light source to illuminate the grating and the object” [Page 14049, lines 3-4]; Fig 7); and acquire a motion feature of each of the intersection based on the plurality of images (“digital cameras shoot in the upper left shadow moiré pattern on the surface of the object” [Page 14049, lines 4-5]; Fig 7). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang 2011 to further include comprising: a projection device; so as to correspondingly form a second optical pattern on the part to be measured, wherein the second optical pattern is synthesized to comprise at least one intersection; and acquire a motion feature of each of the intersection based on the plurality of images based on the teachings of Chang 2015, as a way to measure the terrain height and the height variations at any location on the surface of the object being measured [Page 14046, lines 18-19].
Furthermore, modified Chang 2011 in view of Chang 2015 does not explicitly teach an image capturing device; a processing device, coupled to the image capturing device and the projection device, and configured to: control the projection device to project a first optical pattern to a part to be measured.
However, Siercks teaches an image capturing device (cameras 4a, 4b, 4c; Fig 1); a processing device (evaluation unit 6; Fig 1), coupled to the image capturing device (“The evaluation unit 6 is here configured such that with it synchronized controlling of the inertial sensors 5a  and of the camera system 4” [Col 12, lines 51-53]) and the projection device (projector 3; Fig 1), and configured to: control the projection device to project a first optical pattern (light patterns 2a; Fig 1) to a part (measurement object 1; Fig 1) to be measured (“For example, the pattern projector 3 can be configured similarly to the principle of a slide projector. However, it is also possible for other projection techniques to be used to generate the light patters 2a” [Col 12, lines 1-4]); control the image capturing device to capture a plurality of images of the second optical pattern on the part to be measured (“The camera system 4 is configured for recording of an image sequence of the measurement object surface 1s illuminated with the pattern sequence” [Col 12, lines 10-12]; “Here a plurality of images are also recorded (i.e. a series of images) with illumination of the measurement object 1 with the corresponding different patterns 2a, 2b (i.e. with the series of patterns)” [Col 12, lines 17-18]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Chang 2011 to further include an image capturing device; a processing device, coupled to the image capturing device and the projection device, and configured to: control the projection device to project a first optical pattern to a part to be measured based on the teaches of Siercks, as a way of a more precise determination of 3D coordinates [Col 5, line 6].

    PNG
    media_image3.png
    607
    793
    media_image3.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached Mon - Fri, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on (571)270-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 4165        
/IMANI N HAYMAN/Supervisory Patent Examiner, Art Unit 4165